Citation Nr: 0820408	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What schedular evaluation is warranted for a torn medial 
meniscus and a probable tear of the lateral meniscus of the 
left knee, with patellar tendinitis, from February 23, 2000, 
to August 26, 2005?

2.  What schedular evaluation is warranted for a torn medial 
meniscus and a probable tear of the lateral meniscus of the 
left knee, with patellar tendinitis left knee disability from 
August 26, 2005?

3.  What schedular evaluation is warranted for left knee 
arthritis with limitation of extension from August 26, 2005?

4.  Entitlement to a schedular evaluation in excess of 10 
percent for left knee arthritis with limitation of extension 
from August 26, 2005 

5.  Entitlement to an extraschedular evaluation for a left 
knee disability from February 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a left knee 
disability and assigned a 20 percent evaluation, as of 
February 23, 2000.

The Board remanded the issues in March 2005 and January 2006 
for additional development and adjudicative action.  In an 
August 2006 decision, the Board denied an initial evaluation 
in excess of 20 percent for a torn medial meniscus and a 
probable tear of the lateral meniscus of the left knee, with 
patellar tendinitis, and denied an extraschedular evaluation.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2008, the veteran and the Secretary of VA filed a joint 
motion to vacate and remand the Board's decision because they 
determined the Board had provided inadequate reasons and 
bases for its determination that the veteran did not warrant 
an evaluation in excess of 20 percent for the left knee.  
That same month, the Court granted the motion.  The case has 
been returned to the Board for further appellate review. 

The issues of (1) what schedular evaluation is warranted for 
a torn medial meniscus and a probable tear of the lateral 
meniscus of the left knee, with patellar tendinitis, from 
August 27, 2005; (2) what schedular evaluation is warranted 
for left knee arthritis with a limitation of extension; and 
(3) entitlement to an extraschedular evaluation for a left 
knee disability from February 23, 2000, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran is at the maximum schedular evaluation for 
residuals of a dislocated semilunar cartilage.

2.  An August 27, 2005, VA examination showed that the 
veteran has arthritis and limitation of extension to 
10 degrees.  Prior to this date, there is no evidence of 
arthritis and a compensable limitation of motion, or 
objective evidence of pain plus arthritis.  

3.  The preponderance of the evidence is against a finding 
that the veteran has either recurrent subluxation or lateral 
instability, or a compensable limitation of flexion at any 
time during the appellate term.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for a torn left knee medial meniscus with probable 
lateral meniscus tear, with patellar tendinitis were not met 
between February 23, 2000 and August 26, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5258 (2007).

2.  The criteria for a separate 10 percent evaluation based 
upon x-ray evidence of arthritis and limitation of left knee 
extension were met as of August 26, 2005, but not earlier.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2007).

3.  The criteria for a separate evaluation based upon 
recurrent subluxation, lateral instability, or limitation of 
flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and, as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
case is ready for adjudication.  

Analysis

In a January 2002 rating decision, the RO granted service 
connection for residuals of a torn medial and probable 
lateral meniscus of the left knee with patella tendinitis and 
assigned a 20 percent evaluation, effective February 23, 
2000.  The veteran asserts that he warrants an initial 
evaluation in excess of 20 percent for the service-connected 
left knee disability.  He argues he should be granted a 
separate evaluation due to his arthritis and limitation of 
extension.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The veteran's service-connected torn medial meniscus and a 
probable tear of the lateral meniscus of the left knee, with 
patellar tendinitis is evaluated under Diagnostic Code 5258.  
Under that Diagnostic Code, a 20 percent rating is warranted 
for a dislocated semilunar cartilage, with frequent episodes 
of locking, pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  That is the maximum evaluation 
under that Diagnostic Code.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.

Extension limited to 5 degrees warrants a noncompensable 
evaluation, and extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Extension limited to 15 degrees warrants a 20 percent 
evaluation.  Id.  

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, a 20 percent evaluation 
is assigned for moderate recurrent subluxation or 
instability, and a 30 percent evaluation is assigned for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).

Under Diagnostic Codes 5003 and 5010, it states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion.  38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003, 5010 (2007).  Where limitation 
of motion is noncompensable, a rating of 10 percent is 
assigned for each major joint (including the knee) or group 
of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rate as 
follows: with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
evaluation is assigned.  With x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  The knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  

After carefully reviewing the evidence of record, the Board 
finds that the evidence supports the award of a separate 
10 percent evaluation based upon left knee arthritis with a 
limitation of extension as of August 26, 2005, but that the 
preponderance of the evidence is against a separate 
compensable evaluation prior to August 26, 2005.  The reasons 
are explained below.

Initially, it must be noted that the current 20 percent 
evaluation assigned to the veteran's torn medial meniscus and 
a probable tear of the lateral meniscus of the left knee, 
with patellar tendinitis under Diagnostic Code 5258 is the 
maximum evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Thus, a higher evaluation from February 2000 to August 
2005 is not available.  Stated differently, the veteran 
cannot receive a higher rating for the part of his knee 
disability that involves the semilunar cartilage.  Id.  

As to the award of the separate 10 percent evaluation, the 
evidence shows that the veteran has x-ray evidence of left 
knee arthritis.  Arthritis is evaluated based upon limitation 
of motion.  See 38 C.F.R. § 4.71a Diagnostic Codes 5003, 
5010.  At the August 26, 2005 VA examination, the examiner 
stated that the veteran had extension to 10 degrees.  Under 
Diagnostic Code 5261 that warrants a 10 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Thus, a 
10 percent evaluation under Diagnostic Code 5261 is granted 
as of August 26, 2005.  

The Board defers consideration whether an initial evaluation 
in excess of 10 percent is warranted for arthritis and 
limitation of extension from August 26, 2005 pending a VA 
examination.  

The award of the separate 10 percent evaluation under 
Diagnostic Code 5261 is not pyramiding.  38 C.F.R. § 4.14 
(2007).  Diagnostic Code 5258 does not contemplate limitation 
of motion, and therefore the award of a separate evaluation 
based upon limitation of motion would not be deemed 
pyramiding.  See id.  

The Board finds, however, that prior to the August 26, 2005, 
VA examination, the preponderance of the evidence is against 
a finding that the veteran had any limitation of extension to 
warrant a separate, compensable evaluation.  For example, the 
May 2000 and December 2001 VA examination reports show that 
the veteran's range of left knee motion was "full."  A 
February 2003 private medical record shows the veteran had 
"full" range of left knee motion.  Accordingly, a separate 
10 percent evaluation under Diagnostic Code 5261 must be 
denied prior to August 26, 2005.

As to limitation of flexion, the clinical findings reported 
above show that the veteran did not demonstrate a compensable 
limitation of flexion prior to August 26, 2005.  In fact, at 
the August 2005 examination, the veteran's flexion was 
limited to 100 degrees.  In order to warrant a compensable 
evaluation under Diagnostic Code 5260, flexion would need to 
be limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Thus, a separate, compensable evaluation for 
flexion is not warranted.

Because the veteran does not have compensable limitation of 
extension and compensable limitation of flexion, he cannot 
receive separate evaluations for his limitations of both 
ranges.  See VAOPGCPREC 09-04.

A separate evaluation under Diagnostic Code 5257 is not 
warranted.  At the August 2005 VA examination, the examiner 
stated there did not "appear to be any excessive laxity of 
either medial or lateral collateral ligaments nor was there 
any evidence of excessive forward drawer either at 30 degrees 
flexion or at 90 degrees flexion."  While the wording of 
these clinical findings could be construed as there being 
some laxity or forward drawer sign, in reviewing all the 
evidence of record, the preponderance of the evidence is 
against a finding that the veteran has recurrent subluxation 
or lateral instability.  For example, in the May 2000 VA 
examination report, the examiner stated the veteran's 
ligaments in the left knee were stable.  In the December 2001 
VA examination report, the examiner stated he found no 
evidence of instability.  In the February 2003 private 
medical record, the examiner stated the veteran had no 
anterior/posterior instability or varus/valgus laxity.  
Further supporting this finding is the veteran's report of 
symptoms.  At the August 2005 VA examination, he did not 
complain of his knee being unstable.  Rather, he complained 
of pain and discomfort when getting out of his truck and 
having difficulty with squatting.  For these reasons, the 
evidence preponderates against granting a separate evaluation 
for recurrent subluxation or lateral instability.  See 
VAOPGCPREC 23-97.

Lastly, the Board has considered the holding in DeLuca and 
finds that the current 10 percent evaluation awarded as of 
August 26, 2005, addresses the veteran's pain with loss of 
range of motion.  Prior to August 26, 2005, examiners 
consistently reported that the veteran had full range of left 
knee motion, and did not report objective evidence of pain on 
motion.  In the August 2005 VA examination report, the 
examiner noted pain with range of motion, which is 
contemplated with the 10 percent evaluation awarded under 
Diagnostic Code 5261.  

The Board is aware that in the December 2001 VA examination 
report, the examiner stated that while the veteran's range of 
motion was "full," it "could be decreased by up to 30 to 
40% during a flare-up or during overuse."  (Emphasis added.)  
The Board finds that the examiner's opinion that the 
limitation of motion could be decreased is too speculative to 
warrant a separate evaluation based upon a possible decrease 
of range of motion during a flare-up or overuse.  The 
20 percent evaluation assigned at that time contemplates 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2007).  


ORDER

An evaluation in excess of 20 percent for a torn medial 
meniscus and a probable tear of the lateral meniscus of the 
left knee, with patellar tendinitis is denied.

A separate 10 percent evaluation for left knee arthritis with 
a limitation of extension is granted as of August 27, 2005, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


REMAND

The veteran was last examined on August 26, 2005.  This 
evidence is too stale to evaluate the current nature of these 
disorders.  Hence, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to schedule the veteran for 
a VA examination to determine the nature 
and extent of his left knee disability in 
accordance with the latest pertinent AMIE 
worksheets.  The claims folders with a 
copy of this remand are to be made 
available to the examiner prior to the 
examination.  All indicated tests, to 
include range of motion studies, must be 
accomplished.

The report must address the range of left 
knee motion with notations as to the 
point in any arc of motion at which the 
veteran experiences pain.  The physician 
must identify and completely describe any 
other current symptomatology, including 
any functional loss due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups.  If so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  The physician must describe 
the nature and extent of any left knee 
instability.  The examiner must note how 
many days of work the veteran has lost, 
and how many days of hospitalization the 
appellant has endured due to his left 
knee disorder since August 26, 2005  

2.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should 
readjudicate the claims of (i) 
entitlement to an initial evaluation in 
excess of 20 percent for torn medial 
meniscus and a probable tear of the 
lateral meniscus of the left knee, with 
patellar tendinitis from August 26, 2005; 
(ii) entitlement to an initial evaluation 
in excess of 10 percent for arthritis and 
limitation of extension from August 26, 
2005; and (iii) entitlement to an 
extraschedular evaluation for the left 
knee disability from February 23, 2000.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


